Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Applicants’ representative, Mr. Ashish Patel, on April 6, 2021.
The application has been amended as follows.  The claims have been amended as follows.  
Claims 79 and 81-86, drawn to a non-elected invention, have been canceled. 

The following is an examiner’s statement of reasons for allowance.  The required Terminal Disclaimer discussed in the Office action of Oct. 27, 2020 has been filed and approved.  The rejection under 35 USC §103 has been withdrawn because Savage (WO 2003/044223 A2), the first reference discussed, does not use a dual-reporter luciferase assay in which one of the luciferases in the test sample, which is contacted with a reducing agent (TCEP) and a luciferase substrate (coelenterazine), is a luciferase that is secreted in the native form.  Although the luciferase from Renilla spp. acts on the substrate coelenterazine, this luciferase is not secreted in the native form.  Other luciferases that act on the substrate coelenterazine, e.g., from organisms of the genera Gaussia, Metridia, Cypridina and Olophorous, are secreted in the native form.  Luciferases that act on coelenterazine to yield bio- luminescent signals have the advantages that they do not require co-factors, such as ATP or coenzyme A, they react act physiological levels of salt and pH, they do not require reducing conditions, and they have a photon flux exceeding that of firefly luciferase by a factor of 50.  See Miesenböck et al., U.S. 6,670,449 B1, col. 15, line 56, to col. 16, line 10.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSANNE KOSSON whose telephone number is (571)272-2923.  The examiner can normally be reached on M,T,F-9-6:30;W-9-2:30;Th. off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey, can be reached on 571 272 0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROSANNE KOSSON/Primary Examiner, Art Unit 1655                                                                                                                                                                                                        2021-03-30